Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  159038                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  AUTO-OWNERS INSURANCE COMPANY,                                                                      Richard H. Bernstein
  HOME-OWNERS INSURANCE COMPANY,                                                                      Elizabeth T. Clement
  and CALEB CASANOVA,                                                                                 Megan K. Cavanagh,
                                                                                                                       Justices
            Plaintiffs-Appellees,
  v                                                                SC: 159038
                                                                   COA: 339799
                                                                   Ingham CC: 16-000870-CK
  COMPASS HEALTHCARE PLC d/b/a COMPASS
  HEALTH, and LANSING NEUROSURGERY,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 18, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 20, 2019
           b1113
                                                                              Clerk